Case 19-61608-grs       Doc 253   Filed 02/20/20 Entered 02/20/20 14:13:21         Desc Main
                                  Document     Page 1 of 9


                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                   LONDON DIVISION

                                             )
In re:                                       )       Chapter 11
                                             )
Americore Holdings, LLC, et al., 1           )       Case No. 19-61608-grs
                                             )
         Debtors.                            )       Jointly Administered
                                             )
                                             )       Honorable Gregory R. Schaaf
                                             )


ORDER ESTABLISHING PROCEDURES TO CONDUCT RULE 2004 EXAMINATIONS

         THIS MATTER came before the Court for hearing on February 20, 2020, upon the Official

Committee of Unsecured Creditors’ Motion for Order Establishing Procedures to Conduct Rule

2004 Examinations [ECF No. 188] and Supplement [ECF No. 219] (together, the “Motion”), and

based on the record before the Court and good cause appearing,

         It is ORDERED:

         1.     The Motion is GRANTED.

         2.     The procedures for an examination under Bankruptcy Rule 2004 in these jointly-

administered cases are as follows:

                 (a)    Manner of Setting Examination. No order will be necessary to
         authorize an examination pursuant to Bankruptcy Rule 2004, or to require
         production of documents at the examination. Examinations may be scheduled by
         filing a “Notice of Rule 2004 Examination” (a copy of which is attached as Exhibit
         1) and serving the notice on the trustee, the debtor, the debtor’s attorney and the
         party to be examined, and, if applicable, the subpoena required by subdivision (D)
         below.


1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax
identification numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC
(6554); Americore Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood
Medical Center Real Estate, LLC (8799); Ellwood Medical Center Operations, LLC (5283);
Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC (3388); Success
Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
                                                 1
Case 19-61608-grs   Doc 253   Filed 02/20/20 Entered 02/20/20 14:13:21       Desc Main
                              Document     Page 2 of 9


              (b)   Reasonable Notice. The attendance of the examinee and the
      production of documents may not be required less than 14 days after actual
      delivery of the notice, except by agreement of the parties or order of the court.
      However, an examination may be scheduled on shorter notice if the notice
      provides that the party to be examined need not file any objection to the short
      notice but must notify the examining party promptly of the inadequate notice and
      must offer a reasonable opportunity to be examined on another date. To the extent
      that a request for production of documents under this rule may be construed as a
      request under Bankruptcy Rule 7034, the time to respond is shortened to 14 days.

            (c)     Motion for Protective Order. An interested party may file, prior to
      the date of the proposed examination, a motion for protective order stating the
      reasons for prohibiting, limiting or rescheduling the examination, and the
      examination shall be stayed until the court rules on the motion.

              (d)   Subpoena. No subpoena shall be necessary to compel attendance
      of, or production of documents from, the debtor at an examination of the debtor,
      but a “Subpoena for Rule 2004 Examination” (a copy of which is attached as
      Exhibit 2) shall be necessary to compel the attendance of, or production of
      documents by, a witness other than the debtor.

             (e)     Videotaped Examinations. Examinations may be videotaped. The
      notice or subpoena must indicate that the examination is to be videotaped and
      whether it will also be recorded stenographically.

            (f)    Telephonic or Video Conferences. Examinations may also be
      conducted telephonically or by video or internet conference.

            (g)    Cooperation. Any interested party seeking to schedule an
      examination in the manner authorized by this Order must first coordinate and
      cooperate in the scheduling of such examination with counsel for the Committee
      and counsel for the Chapter 11 Trustee.




                                          2
Case 19-61608-grs    Doc 253    Filed 02/20/20 Entered 02/20/20 14:13:21   Desc Main
                                Document     Page 3 of 9


Prepared by:
Gary Freedman, Esq.
Nelson Mullins Riley & Scarborough LLP
Two South Biscayne Boulevard
One Biscayne Tower, 21st Floor
Miami, FL 33131
Ph. 305-373-9400 | Fax 305-995-6416
Gary.Freedman@nelsonmullins.com




                                          3
Case 19-61608-grs   Doc 253   Filed 02/20/20 Entered 02/20/20 14:13:21   Desc Main
                              Document     Page 4 of 9




           EXHIBIT 1
    Case 19-61608-grs      Doc 253       Filed 02/20/20 Entered 02/20/20 14:13:21         Desc Main
                                         Document     Page 5 of 9
                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                       LONDON DIVISION

In re:                                              Case No. 19-61608-grs
                                                    Chapter 11
Americore Holdings, LLC, et al., 1

                    Debtors          /

                              NOTICE OF RULE 2004 EXAMINATION

                                                            , by the undersigned attorney, will examine
______________________________under oath on              at       _ m. at                         .
The examination may continue from day to day until completed. If the examinee receives this notice
less than 14 days prior to the scheduled examination date, the examination will be rescheduled
upon timely request to a mutually agreeable time.

       The examination is pursuant to Bankruptcy Rule 2004, and will be recorded by this method:
___________________________________________. The scope of the examination shall be as
described in Bankruptcy Rule 2004.

      Pursuant to the Order Establishing Procedures to Conduct Rule 2004 Examinations [Docket
No. ___], no order shall be necessary. [If the examination is of a witness other than the debtor, the
Form “Subpoena for Rule 2004 Examination” is included with this notice.]

             Production: [The examinee or your representatives, must also bring with you to the
examination the documents, electronically stored information, or objects described on the attached
schedule (or if the examination is of a witness other than the debtor, on the attached subpoena), and
must permit inspection, copying, testing, or sampling of the materials.]

         I CERTIFY that a true copy of this notice was filed with the court and served on the
examinee, attorney for examinee, the debtor, the attorney for the debtor and the trustee [indicate
name of party served, manner of service and date of service].


                                             signature

                                             print name

                                             attorney for

1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore
Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real
Estate, LLC (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC
(9435); Izard County Medical Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius
Properties, LLC (4610); and St. Alexius Hospital Corporation #1 (2766).
Case 19-61608-grs   Doc 253   Filed 02/20/20 Entered 02/20/20 14:13:21   Desc Main
                              Document     Page 6 of 9


                                  address

                                  phone


                                  Attorney Bar No.
               Case 19-61608-grs                  Doc 253          Filed 02/20/20             Entered 02/20/20 14:13:21                      Desc Main
                                         UNITED STATES  BANKRUPTCY
                                                  Document Page 7 of 9 COURT
                                                                   Eastern District of Kentucky
                                                                        London Division

    In re Americore Holdings, LLC, et. al. 1                                             Case No. 19-61608-grs
                                       Debtors
                                                                                         Chapter 11

                                                 SUBPOENA FOR RULE 2004 EXAMINATION

    To:
                                                             (Name of person to whom the subpoena is directed)

       Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
    under Rule 2004, Federal Rules of Bankruptcy Procedure and Local Rule 2004-1.
    PLACE                                                                                                        DATE AND TIME




    The examination will be recorded by this method:

        Production: You, or your representatives, must also bring with you to the examination the following documents,
    electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:




            The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
    attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
    subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
    doing so.

    Date:
                                      CLERK OF COURT

                                                                                        OR


                                      Signature of Clerk or Deputy Clerk                               Attorney’s signature

    The name, address, email address, and telephone number of the attorney representing (name of party)
    _________________________________who issues or requests this subpoena, are:


                                     Notice to the person who issues or requests this subpoena
    If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
    inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
    the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in parentheses): Americore Holdings, LLC (0115); Americore
Health, LLC (6554); Americore Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties,
LLC (4610); and St. Alexius Hospital Corporation #1 (2766).
                                                                               Page 1 of 3
         Case 19-61608-grs          Doc 253       Filed 02/20/20 Entered 02/20/20 14:13:21                        Desc Main
                                                  Document     Page 8 of 9

                                                    PROOF OF SERVICE
                  (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date)             .

   I served the subpoena by delivering a copy to the named person as follows:

                                              on (date)                             ; or

   I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $                                  .

 My fees are $             for travel and $               for services, for a total of $           .


 I declare under penalty of perjury that this information is true and correct.

 Date:

                                                                                             Server’s signature


                                                                                           Printed name and title



                                                                                              Server’s address


Additional information concerning attempted service, etc.:




                                                                Page 2 of 3
            Case 19-61608-grs                   Doc 253
                                                    Filed 02/20/20 Entered 02/20/20 14:13:21 Desc Main
                                                    Document      Page 9 of 9
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                          (ii) disclosing an unretained expert's opinion or information that does
                                                                                            not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                         study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                               (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                       described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                                  modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly                conditions if the serving party:
transacts business in person, if the person                                                        (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                               be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                          (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                                    compensated.

  (2) For Other Discovery. A subpoena may command:                                          (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,                  (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                              procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                            information:
                                                                                                (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                            documents must produce them as they are kept in the ordinary course of
                                                                                            business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                            the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                                (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                            Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                            electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                            a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                            usable form or forms.
party or attorney who fails to comply.
                                                                                                (C) Electronically Stored Information Produced in Only One Form. The
                                                                                            person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                            information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                                (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                            responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                            from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                            of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                            order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                            reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                            made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                            requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                            26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                               (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                                 (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                            information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                            trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                                   (i) expressly make the claim; and
order compelling production or inspection.
                                                                                                   (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                            or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                            privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                                 (B) Information Produced. If information produced in response to a
                                                                                            subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                            preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                            received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                            notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                            information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                            until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                            information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                            promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                            where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                            who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                            is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                            (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                            also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                            a person who, having been served, fails without adequate excuse to obey
                                                                                            the subpoena or an order related to it.
                                                                 For Access to Subpoena Materials
                                                                 Fed. R. Civ. P. 45(a) Committee Note (2013)
       • Parties desiring access to information produced in response to this subpoena will need to follow up with the party serving the subpoena to obtain such access.
      • The party serving the subpoena should make reasonable provisions for prompt access.
      • The court for the district where compliance with the subpoena is required has authority to order notice of receipt of produced materials or access to them.
                                                                                 Page 3 of 3
